Citation Nr: 1131407	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-29 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for traumatic degenerative joint disease of the lumbar spine prior to February 5, 2011, and in excess of 40 percent beginning February 5, 2011.

2.  Entitlement to a disability rating greater than 20 percent for weakness of the right lower extremity.

3.  Entitlement to a disability rating greater than 20 percent for weakness of the left lower extremity.  


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty from June 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which continued separate 20 percent ratings for traumatic degenerative joint disease of the lumbar spine, weakness of the right lower extremity, and weakness of the left lower extremity.    

This case was previously before the Board in June 2010 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The prior remand included the issue of entitlement to a total disability rating based on individual unemployability (TDIU) which the RO granted in a March 2011 rating decision.  As such, this issue is no longer before the Board.  

In the March 2011 rating decision, the RO also increased the disability rating for the lumbar spine from 20 percent to 40 percent, effective February 5, 2011, the date of a VA examination report.  However, the Veteran's appeal for a higher rating remains before the Board both prior to and beginning February 5, 2011.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to February 5, 2011 the Veteran's traumatic degenerative joint disease of the lumbar spine was manifested by at least 70 degrees of forward flexion.  

2.  Beginning February 5, 2011 the Veteran's traumatic degenerative joint disease of the lumbar spine was manifested by 10 degrees of forward flexion.  

3.  The Veteran's weakness of the right lower extremity is no more than moderately disabling.

4.  The Veteran's weakness of the left lower extremity is no more than moderately disabling.


CONCLUSIONS OF LAW

1.  Prior to February 5, 2011, the criteria for a disability rating greater than 20 percent for traumatic degenerative joint disease of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5243 (2010).

2.  Beginning February 5, 2011, the criteria for a disability rating greater than 40 percent for traumatic degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5243 (2010).

3.  The criteria for a disability rating greater than 20 percent for weakness of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 5243-8520 (2010).

4.  The criteria for a disability rating greater than 20 percent for weakness of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 5243-8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his service-connected traumatic degenerative joint disease of the lumbar spine, weakness of the right lower extremity, and weakness of the left lower extremity are more disabling than currently evaluated.  

Factual Background

A review of the Veteran's service treatment records reveals that the Veteran complained of back pain on several occasions during military service beginning in 1953 and through 1954.  By rating decision dated in August 1955, the RO granted service connection for arthritis of the lumbar spine and assigned a 10 percent disability rating.  By rating decision dated in June 1988, the RO increased the disability rating to 20 percent effective January 12, 1987.  This increase appeared to be based on neurological aspects of the Veteran's service-connected back disorder.  By rating decision dated in May 1995, the RO increased the disability rating to 40 percent effective October 7, 1991.  In a May 2004 rating decision, the RO increased the disability rating to a combined 50 percent effective December 3, 2003.  Specifically, the RO decreased the disability rating for the spine to 20 percent and assigned two separate 20 percent disability ratings for weakness of the right and left lower extremities.

In May 2007, the Veteran submitted a claim for an increased rating.  He was afforded a VA examination in July 2007.  During this examination the Veteran reported that while rescuing large men in the Austrian Alps during military service, he began to experience low back pain which has progressed over the years since his discharge.  He began experiencing radiculopathy down his right leg in the early 1990s and down his left leg in the early 2000s when he had to give up his job.  The radiculopathy was first treated with local injections and by epidural in May 2007 with good response.  The Veteran denied hospitalization or surgery as well as bladder and bowel problems but reported numbness and paresthesias of the lower extremities.  Inspection of the spine was normal.  With regard to the back, the Veteran complained of decreased motion, stiffness, weakness, spasms, and pain.  He reported constant aching with episodes of severe exacerbation with most activities.  The pain was centered in the low back and down both legs.  Bending, stooping, lifting, prolonged sitting, and driving contributed to onset of pain.  The pain was described as mild aching which lasted for hours on a daily basis.  The radiating pain down both legs was described as hot and sharp.  The Veteran complained of severe flare-ups of his spinal condition which occurred weekly and lasted for hours.  In response to these flare-ups the Veteran reportedly took over the counter pain medication with good relief in 30 to 60 minutes.  The Veteran indicated that he was incapacitated during these flare-ups and sometimes depended on his dog to summon rescue.  The Veteran reportedly used a cane and was able to walk more than a quarter mile but less than a full mile.  

Neurological examination was negative for abnormalities of the cervical spine but was positive for abnormalities of the thoracic spine, which showed muscle spasms.  Muscle tone was normal and there was no muscle atrophy.  Reflex examination showed 2+ for all reflexes except the knee, which was 3+ for the knees.  The examiner noted that the muscle spasm did not result in localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor and sensory examinations were normal.   

Range of motion testing revealed thoracolumbar flexion from 0 to 80 degrees; extension from 0 to 25 degrees; lateral flexion from 0 to 30 degrees, bilaterally; and rotation from 0 to 45 degrees, bilaterally.  The examiner noted pain on active and passive motion and after repetitive use, beginning at terminal degrees.  There was no additional loss of motion on repetitive use.  All range of motion maneuvers were done in triplicate and were the examiner noted were consistent according to the DeLuca protocol.  Lasegue's sign was positive.

X-ray examination revealed multilevel degenerative changes with endplate sclerosis and anterior osteophyte formation, and vascular calcification.    

The examiner noted that the Veteran retired from his job in sales in 1992 due to his back pain and depression.  The examiner also noted that there were many effects on the Veteran's usual daily activities which affected him in a mild and moderate way.

The Veteran was afforded a VA examination in February 2010 during which the examiner reviewed his VA treatment records.  The examiner noted that the claims folder was not available for review.  The Veteran reported the history of his back condition during and since service.  

On physical examination of the spine, there was no kyphosis or lordosis.  The spine was symmetrical.  Limbs, posture and gait were normal.  There was mild tenderness to palpation at the L5-S1 and lumbar area muscles.  The examiner noted mild spasms in the lumbar area.  On range of motion testing, flexion was to maximum 70 degrees; extension to maximum 10 degrees; lateral flexion to maximum 20 degrees, bilaterally; rotation to maximum 20 degrees, bilaterally.  The examiner noted that there was no decrease in range of motion after three repetitions due to pain, fatigue weakness or lack of endurance.  On neurological examination, muscle strength was 5/5 in all extremities; reflexes were 2+ in all extremities.  On sensory examination, there was no loss evident on both lower extremities.  

Pursuant to a June 2010 Board remand the Veteran was afforded additional VA examinations in July 2010 and February 2011.  During the July 2010 examination the Veteran reiterated a history of injuring his back while doing heavy lifting, carrying personnel, during rescue training exercises in the Army.  He had chronic and recurring low back pain ever since.  No specific instance of trauma was recalled, but he stated that the pain had been disabling and severe for years.  The pain was centered in the lumbar area, and it radiated down both lower extremities, into both sets of calf muscles.  There was no enhancement of the pain with coughing, sneezing, or moving the bowels, but it was flared up by sitting or driving more than 45 minutes, lifting, carrying groceries, bending over, or walking farther than half a mile.  These flare-ups were characterized by severe pain which persisted until he took his pain mediations for relief.  His bowel and bladder function was not affected, however.  He did use a cane at times, but did not use a back brace.  He was awakened at least once a night by back pain, and had to take analgesic medication in order to return to sleep.  

The Veteran had a rescue dog to assist him at home.  He often found it difficult to rise in the morning because of the back pain, and this will incapacitate him for several hours a couple times a month.  In so far as activities of daily living were concerned, he was able to carry out all personal care activities, but had to give up more demanding chores, such as cutting firewood and stacking it because of his back disorder.  As previously noted, he had difficulty lifting and carrying shopping bags after marketing, and on longer trips he had to stop his car and walk awhile every 45 minutes.  He had been retired for about ten years.  He formerly worked in sales, but for the last couple of years was employed in auto body repair.  He still enjoyed working on cars, but he was limited in the mechanical tasks he could perform.

The Veteran reportedly had multiple lumbar epidural injections.  He indicated that they afford significant relief of back pain for about three months.  He said that the injection was last done three months earlier.  He had a neurology consultation in 2003 during which there was demonstrated MRI (magnetic resonance imaging) evidence of moderately severe lumbar spinal stenosis at L2-L3 and L4-L5.  He had said that he was not interested in surgical treatment of his back problem.

On physical examination, the Veteran had a brisk gait and appeared normal.  He did not employ any walking aid.  There was mild tenderness at both lower paralumbar areas, but no deformity or muscle spasm was noted.  Active range of motion testing yielded the flowing results:  forward flexion was decreased to 0 to 70 degrees (normal 0 to 90) and pain was elicited with full flexion.  Extension was decreased to 0 to 20 degrees (normal 0 to 30) and pain was elicited with full extension.  Left and right lateral flexion was normal and painless at 0 to 30 degrees, and left and right lateral rotation was normal and painless at 0 to 30 degrees.  There was no change in any of these measurements after three movement repetitions.  

On neurologic examination there was no paresis or tremor and no weakness of the hip flexors was noted.  Light touch (10 gram microfilament) sensation was intact.  The deep tendon reflexes are physiologic and the toes were downgoing bilaterally.  

X-rays of the lumbar spine were most recently performed in April 2010.  These demonstrated a segmentation anomaly with four free lumbar segments; mild to moderate scoliosis, convex to the right; moderately severe narrowing of the L5-S1 disc space with milder narrowing at the L2-L3 and L4-L5 disc spaces; and diffuse disc margin osteophytes.

The pertinent impression was lumbar degenerative disc and degenerative joint disease with lumbar spinal stenosis and radiculopathy, seronegative rheumatoid arthritis, and osteoporosis.  

The examiner noted that he was unable to document significant weakness of the lower extremities.  The impairment and disability in this case related instead to the degenerative disc disease of the lumbar spine, and the resulting sciatica.  His spinal stenosis, a complication of his degenerative lumbar spine disease, was also felt to play a role in causing the Veteran's back and leg symptoms.  It was the opinion of the examiner that the Veteran's back disorder would make it impossible for him to return to his previous occupation in an auto body shop.  Moreover, because of the limitations imposed by his back condition, he would not be able to be carrying or lifting, or that might be impacted by his need to take opiates for pain relief.  It was therefore the opinion of the examiner that it was at least as likely as not that the Veteran would be unable to secure and follow a substantially gainful occupation, because of his service-connected lumbar spine condition.  

During the February 2011 VA examination the Veteran reported that he had noticed less mobility on his back since the last assessment.  He did not cut firewood at all now.  He stopped about every ten minutes and rested for ten minutes when he drove.  He felt a dull ache in his lower back and his legs felt weak.  He experienced slight numbness down to the ankles.  He also got spasms on his legs.  All these symptoms were worse compared to the last assessment.  

He complained of severe flare-ups of back pain occurring weekly and lasting for hours.  The precipitating and alleviating factors included sitting, bending over when he did chores, lifting, and carrying.  During flare-ups he had to rest completely.  

There was no report of genitourinary complications.  There was a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  The location and distribution of the pain was the lower back and it occurred daily and lasted for hours.  The pain was severe and sharp and the pain radiated down his legs.  The Veteran reported one incapacitating episode in the past year which lasted approximately one day, in January 2011.  He was able to walk more than 1/4 mile but less than one mile.  

On physical examination of the spine he had normal posture and head position.  There was symmetry in appearance and gait was normal.  There were no abnormal spinal curvatures other than lumbar flattening.  There was no spasm or atrophy but there was guarding, pain with motion, tenderness, and weakness.  

On range of motion testing the Veteran had flexion from 0 to 10 degrees, extension from 0 to 30 degrees, left lateral flexion from 0 to 20 degrees, left lateral rotation from 0 to 15 degrees, right lateral flexion from 0 to 20 degrees, and right lateral rotation from 0 to 15 degrees.  There was objective evidence of pain on active range of motion.  There was also objective evidence of pain following repetitions of motion.  The examiner did not quantify where pain began.  There was no additional limitation of motion after three repetitions of range of motion.  

Detailed reflex and sensory examinations were normal.  Significantly, reflex examination showed 2+ for all reflexes which is normal.  Detailed motor examination was nearly normal showing at least active movement against some resistance.  Muscle tone was normal and there was no muscle atrophy.  Lasegue's sign was positive on both sides.  X-ray examination revealed no acute findings mild dextroscoliosis at L3-L4 moderate facet arthritis, L4-L5 and L5-S1.  The impression was mild degenerative disc changes in the lower thoracic spine.  

Also of record are VA outpatient treatment records dated through July 2008 and private treatment records dated through October 1991.  

Legal Criteria

Disability ratings are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's traumatic degenerative joint disease of the lumbar spine is currently rated under 38 C.F.R. § 4.71a, DC 5010-5243 and has been evaluated as 20 percent disabling prior to February 5, 2011, and 40 percent disabling since that date.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that traumatic arthritis is the service-connected disorder, and it is rated as if the residual condition is limitation of the back under Diagnostic Code 5243. 

DC 5010 provides that arthritis that is due to trauma and substantiated by x-rays shall be rated as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.     

The criteria for the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) are as follows, in part: 

A 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5235-5242.

Pursuant to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine under 38 C.F.R. § 4.71a, any associated objective neurologic abnormalities are to be rated under separate under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).    

Intervertebral disc syndrome may be evaluated either under the General rating Formula for Diseases and Injuries of the Spine or under DC 5243, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under that Formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Pursuant to Note (1) of the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes under 38 C.F.R. § 4.71a, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The Veteran's weakness of the right and left lower extremities is rated under 38 C.F.R. § 4.71a, DC 5243-8520.  Under DC 8520, pertaining to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, DC 8520.  

Analysis

1. Traumatic degenerative joint disease of the lumbar spine

There are two periods of time at issue here: prior to February 5, 2011, when the Veteran's low back disorder was evaluated as 20 percent disabling; and beginning February 5, 2011 to the present, while the Veteran's low back disorder was evaluated as 40 percent disabling.  The Board will consider the proper evaluation to be assigned for both time periods.  See Hart, 21 Vet. App. at 505.  

a. Prior to February 5, 2011

Given the evidence of record, the Board finds that a disability rating greater than 20 percent is not warranted for the Veteran's low back disorder prior to February 5, 2011 under the scheduler criteria.  Prior to February 5, 2011 the Veteran's traumatic degenerative joint disease of the lumbar spine was manifested by at least 70 degrees of forward flexion on VA examinations in July 2007, February and July 2010.  As his forward flexion was greater than 30 degrees, both with pain and without pain, and there was no evidence of favorable ankylosis of the entire thoracolumbar spine, assignment of a 40 percent rating is not warranted.  There was also no evidence of any incapacitating episodes relating to intervertebral disc syndrome during the past 12 months.  Thus, a disability rating greater than 20 percent under either DC 5237 or DC 5243 was not warranted prior to February 5, 2011.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's low back disorder.   

The Board also finds that a disability rating greater than 20 percent is not warranted for the Veteran's lumbosacral spine strain under DeLuca.  As above, during both the August 2007 and July 2010 VA examinations, all range of motion maneuvers were done in triplicate and were reportedly consistent according to the DeLuca protocol.  As such, a higher rating under DeLuca is not appropriate.    

b.  Beginning February 5, 2011

Given the evidence of record, the Board finds that a disability rating greater than 40 percent is not warranted for the Veteran's low back disorder beginning February 5, 2011 under the scheduler criteria.  As above, beginning February 5, 2011 the Veteran's traumatic degenerative joint disease of the lumbar spine was manifested by 10 degrees of forward flexion.  The Veteran's range of motion does not meet the criteria for a 50 percent rating under DC 5237 as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Even considering the loss of motion due to pain, the Veteran still has range of motion of the spine; ankylosis is not shown.  DeLuca.  

As for an increased rating based on incapacitating episodes due to intervertebral disc syndrome, the Board notes that the Veteran reported only one incapacitating episode lasting only one day in the previous 12 months.  As above, under DC 5243 a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months that requires bedrest prescribed by a physician and treatment by a physician.  There is no indication that the episode described by the Veteran met that criteria.  Thus, a disability rating greater than 40 percent under either DC 5237 or DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's back disorder.    

Finally, the Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate injuries to the spine, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that the ratings assigned are the appropriate evaluation in this case and that the degree of impairment resulting from the thoracolumbar spine strain in this case does not more nearly approximate the next higher rating.  

2.  Weakness of the bilateral lower extremities

Given the evidence of record, the Board finds that a disability rating greater than 20 percent is not warranted for either extremity.  As above, during the July 2007, February 2010 and February 2011 VA neurological examinations the Veteran demonstrated 2+ for all reflexes, which is normal.  The July 2010 VA examiner specifically commented that he was unable to document significant weakness of the lower extremities.  Here, the Board finds that the sensory manifestations associated with the lower extremities are consistent with no more than moderate incomplete paralysis and warrant no more than a 20 percent disability rating for each leg.  There are no further objective manifestations of the neurological symptoms that would warrant a higher rating for the lower extremities.  

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to higher disability ratings for either the Veteran's bilateral weakness of the lower extremities.  38 C.F.R. § 4.3.

Extraschedular Consideration

Regarding the possibility of extraschedular consideration, while the Veteran contends that his service-connected lumbar spine and lower extremity disorders affect his ability to work, the Veteran is already in receipt of a total disability rating based on individual unemployability.  The competent medical evidence of record shows that the Veteran's back disorder is primarily manifested by decreased range of motion and pain.  The Veteran's bilateral lower extremity disorder is also manifested by complaints of pain.  The applicable diagnostic codes used to rate the Veteran's disabilities provide for ratings based on such disability.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Adequate notice was sent in June 2007, June 2008, September 2008, January 2010, February 2010, and June 2010 letters and the claim was readjudicated in a March 2011 supplemental statement of the case and a March 2011 rating decision.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A disability rating greater than 20 percent prior to February 5, 2011 for traumatic degenerative joint disease of the lumbar spine is denied.

A disability rating greater than 40 percent beginning February 5, 2011 for traumatic degenerative joint disease of the lumbar spine is denied.

A disability rating greater than 20 percent for weakness of the right lower extremity is denied.

A disability rating greater than 20 percent for weakness of the left lower extremity is denied.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


